UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7727



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


VICTOR WARDELL WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cr-00038-DKC; 8:07-cv-02707-DKC)


Submitted:   February 28, 2008             Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Wardell Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Victor    Wardell   Wright       seeks    to   appeal    the   district

court’s order dismissing without prejudice his 28 U.S.C. § 2255

(2000) motion because Wright’s direct appeal of his conviction was

still pending, and noting that Wright may file a new § 2255 motion

upon the conclusion of direct review.*                The order is not appealable

unless     a   circuit     justice      or    judge     issues   a    certificate     of

appealability.          28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district       court    is   debatable        or   wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                 We have independently reviewed the

record and conclude that Wright has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




      *
      Wright titled his motion as a Fed. R. Civ. P. 60(b) request
for reconsideration. However, the rules of civil procedure do not
apply in criminal cases, so the district court did not err in
addressing this motion as one under 28 U.S.C. § 2255.

                                         - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -